Title: [Diary entry: 26 March 1786]
From: Washington, George
To: 

Sunday 26th. Thermometer at 57 in the morning—67 at Noon and 67 at Night. Clear and very smoaky all day, with the wind brisk from the Southwest. Towards sundown it began to lower a little. The warmth of yesterday and this day, forwarded vegetation much; the buds of some trees, particularly the Weeping Willow & Maple, had displayed their leaves and blossoms & all others were swelled, and many ready to put forth. The apricot trees were beginning to blossom and the grass to shew its verdure.